Citation Nr: 0920591	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for warts to include 
residuals of removal of a wart from the right 3rd finger. 

2. Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1981 to March 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In a February 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  

In April 2008, the Board remanded the claims.  In a rating 
decision in January 2009 the RO granted service connection 
for herpes zoster and assigned an initial noncompensable 
rating, one of the claims on appeal. 

The claim of service connection for warts to include 
residuals of removal of a wart from the right 3rd finger is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Chronic headaches, either post-traumatic or migraine 
headache, were not affirmatively shown to have been present 
during service, and current headaches, first shown after 
service, are unrelated to a disease, injury, or event of 
service origin.  

CONCLUSION OF LAW

Headaches to include migraine, claimed as post-traumatic, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004 and in April 2008. The VCAA notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service or an 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice came after the 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim of service connection for post-traumatic headaches.  

The RO has obtained his service treatment records and VA 
treatment records.  And VA conducted the necessary medical 
inquiry in an effort to substantiate the claim for service 
connection in December 2008, pursuant to the remand of April 
2008 by the Board.  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service treatment records show that in November 1982 the 
complained of headaches and the assessment was viral 
pharyngitis. In September 1991, he sustained injuries in an 
aircraft accident and he complained of bi-temporal headaches.  
In August 2001, he had cataract surgery on the left eye, 
immediately following which he complained of a headache, but 
several days later it was noted that the headache had 
resolved with medication.  On separation examination in 2003, 
the Veteran denied headaches. 

After service, VA records from 2004 and 2005 contain no 
complaint of headaches. 

In February 2008, the Veteran testified that he had headaches 
that were post-traumatic in nature and were due to injuries 
received in an aircraft accident when he was stationed in 
California, when he injured his head in a helicopter crash on 
a mountain-side. 

On VA examination in December 2008, the examiner stated that 
he had reviewed the Veteran's file.  The Veteran stated that 
he had had headaches with light sensitivity for the last six 
years and mild headaches, off and on, for 20 years.  He 
stated that in 1991 he was in a helicopter crash in 1991 and 
although he was not sure if he had hit is head and he had no 
loss of consciousness, but his helmet was damaged. 



On physical examination, the cranial nerves were intact.  
There was no reported neurological abnormality.  The relevant 
diagnosis was migraine-like headaches, present for the last 
six years.  The VA examiner expressed the opinion that the 
Veteran's headaches were unlikely to be related to helicopter 
mishap in 1991, as any head injury at that time was minimal 
and there was no evidence of treatment of  migraine headache 
during service. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Analysis

On the basis of the service treatment records, post-traumatic 
headaches were not affirmatively shown to have been present 
during service, and service connection is not established 
under 38 U.S.C.A. § § 1110 and 1131 and 38 C.F.R. § 3.303(a).

The service treatment records do show that in November 1982 
the Veteran complained of headaches, which were associated 
with pharyngitis.  And in September 1991, he sustained 
injuries in an aircraft accident and he complained of bi-
temporal headaches.  In August 2001, he had cataract surgery 
on the left eye, immediately following which he complained of 
a headache, but several days later it was noted that the 
headache had resolved with medication.  On separation 
examination in 2003, the Veteran denied headaches and 
headaches were not listed as a defect or diagnosis. 

Although headaches were documented in service, as the 
required combination of manifestations sufficient to identify 
chronic headaches and sufficient observation to establish 
chronicity during service are not adequately supported by the 
service treatment records, as there was one complaint of 
headaches in 1991, following the aircraft accident, with no 
further headaches attributed to a head injury or any other 
injury related to aircraft accident and as headaches were not 
found on separation examination, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

After service, VA records from 2004 and 2005 contain no 
reference to headaches by history or clinical finding.  In 
February 2008, the Veteran testified that he had headaches 
that were post-traumatic in nature and were due to injuries 
received in an aircraft accident in service, when his 
helicopter crash on a mountain-side.  On VA examination in 
December 2008, the Veteran stated that he had had headaches 
with light sensitivity for the last six years and mild 
headaches, off and on, for 20 years.  



Except for headaches following cataract surgery in 2001, the 
absence of symptoms of headaches in the record from 1991 to 
2008, a period over 15 years, interrupts continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).

The absence of symptoms of headaches constitutes negative 
evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (Negative evidence is to be considered.).  Here, 
the evidence of continuity fails not because of the lack of 
medical documentation, rather the assertions of continuity 
are not credible and less probative than the negative 
evidence as records after service, covering the period from 
2004 to 2005, contain no complaint, diagnosis, finding, or 
history of headaches.  The Veteran's silence as to headaches, 
when otherwise affirmatively speaking of his health problems, 
including his medical history, constitutes negative evidence.  
Here, the Veteran's assertions are less credible than the 
contemporaneous service treatment records and the post-
service medical records.  For this reason, service connection 
for headaches based on continuity of symptomatology under 
38 C.F.R. § 3.303(b) is not established. 

As for service connection for migraine-like headaches first 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service under 38 C.F.R. § 3.303(d), the Veteran 
is competent to describe headaches, but where as here there 
is a question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements and testimony as competent evidence of a 
nexus between the post-service diagnosis and the headaches in 
service. 

As for the competent medical evidence of record, on VA 
examination in December 2008, the examiner expressed the 
opinion that the Veteran's headaches were unlikely to be 
related to helicopter accident in 1991, as any head injury at 
that time was minimal and there was no evidence of treatment 
of migraine headache during service.  

As the Board may consider only competent, independent medical 
evidence to support its finding on the question of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as there is no such competent medical 
evidence favorable to the claim, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for headaches to include migraine, claimed 
as post-traumatic, are denied. 


REMAND

On the claim of service connection for warts, the service 
treatment records show that a wart was removed in March 1989.  
On VA examination in June 2004, the examiner found no 
residuals of a wart.  In February 2008, the Veteran testified 
that in the last two to three years he has had recurring 
warts.  In its Remand of April 2008, although the Board 
requested a skin examination, the Board did not ask the 
examiner for an opinion as to whether or not the Veteran had 
recurring warts. 

As the record is insufficient to decide the claim, under the 
duty to assist, the case is REMANDED for the following 
action:

1. Afford the Veteran a VA examination 
to determine whether the Veteran has 
recurring warts and, if so, whether the 
current skin condition is related to 
the documented wart removal in service.  
The claims folder should be made 
available to the examiner for review. 
[The pertinent service treatment 
records are placed in the envelope, 
marked 1 of 6 in volume 1.]. 

2. After the above development has been 
completed, adjudicate the claim. If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


